Citation Nr: 1737172	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 2002, for the grant of service connection for bone loss and teeth removal as due to radiation exposure.

2.  Entitlement to an evaluation of 40 percent disabling prior to July 27, 2012, for service-connected bone loss and teeth removal secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from September 1950 to November 1953 and from August 1954 to June 1971.  The Veteran's tenure of service includes a tour of duty in Korea and the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran was granted service connection for bone loss and teeth removal, secondary to radiation exposure, under Diagnostic Code 9999-9913.  A noncompensable (0 percent) disability evaluation was assigned, effective as of January 9, 2002.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 9, 2002, there is no other document that can be construed as a claim, formal or informal, for service connection for bone loss and teeth removal as due to radiation exposure.

2.  Prior to July 27, 2012, the Veteran's bone loss and teeth removal has resulted in lost masticatory surface that cannot be restored by suitable prosthesis and is evidenced by loss of all the teeth.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for service connection for bone loss and teeth removal as due to radiation exposure are not been not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §3.400 (2016).

2.  The criteria for an evaluation of 40 disabling prior to July 27, 2012 for bone loss and teeth removal as due to radiation exposure has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.150 Diagnostic Code (DC) 9913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the April 2009 BVA remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to an effective date prior to January 9, 2002, for the grant of service connection for bone loss and teeth removal secondary to radiation exposure.

The RO has assigned an effective date of January 9, 2002, for the award of service connection for bone loss and teeth removal secondary to radiation exposure, based upon the date of receipt of the Veteran's initial claim.  He seeks the assignment of an earlier effective date.  Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of January 9, 2002, is the earliest effect date assignable for service connection for bone loss and teeth removal secondary to radiation exposure.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 
38 C.F.R. § 3.400 (q), (r) (2016).

The Veteran contends that an effective date of July 1, 1971, which is the date he filed an initial claim for compensation with VA as the claim was filed within one year of discharge from service.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. §§ 3.1 (b), 3.151(a), 3.155 (2016).  However, the Veteran's initial Application for Compensation and/or Pension (VA Form 21-526) was received by VA on August 12, 1971, and did not include a claim for service connection for your bone loss and teeth removal.  The claim for benefits included service connection for a burn to the left hand, external hemorrhoids, pes planus, and defective vision.  In a November 1971 rating decision, the RO granted service connection for pes planus with an assigned evaluation of 10 percent disabling and hemorrhoids with a non-compensable evaluation.  All other claims were denied.  

In the Appellant's Brief, dated August 2017, the Veteran contended that he hand-delivered his medical and dental records to the VA at the time of his initial claim. The Board notes, however, that the Veteran submitted a letter, dated November 1971, requesting re-evaluation of the assigned ratings and disputing the denial of benefits for his additional claims.  The correspondence made no reference to a claim for bone loss or teeth removal or VA's failure to address the issue in the prior rating decision.  

Even if the Board acknowledges the Veteran's contention as to hand delivery of medical records, including dental records, at no time has VA received a formal or informal request for benefits related to his dental condition prior to January 2002.  Mere hand-delivery of records is insufficient in the absence of a formal or informal statement regarding their purpose for submission or an intent to request benefits based on their submission.  While the Board is sympathetic to the Veteran's contention regarding a prior submission of records, the Board cannot assume the Veteran's intent to file a claim in the absence of an affirmative statement to that effect.  The Board simply received records with no intent to file a claim of any sort. 

Accordingly, the Board finds that the assignment of an earlier effective date is not warranted.

Entitlement to an evaluation in of 40 percent disabling or greater prior to July 27, 2012, for service-connected bone loss and teeth removal secondary to radiation exposure.

The Veteran's service connected bone loss and teeth removal as due to radiation exposure is evaluated at 40 percent disabling from July 27, 2012, and as zero percent or non-compensable from January 9, 2002, through July 26, 2012, under DC 9913, 38 C.F.R. § 4.150 (2016).  The Veteran contends that he is entitled to an evaluation of 40 percent disabling throughout the rating period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
 
Pursuant to DC 9913, impairment from loss of teeth is evaluated due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, DC 9913 (2016).

A zero percent disability rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Id. 

A 10 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side are missing.  Id.

A 20 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and all upper and lower posterior or all upper and lower anterior teeth are missing.  Id.

A 30 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and there is loss of all upper or all lower teeth.  Id.

A 40 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and there is loss of all teeth.  Id.

Review of the claims file indicates that the Veteran underwent a VA examination in May 2009.  During the clinical evaluation, the Veteran reported exposure to nuclear radiation in service.  He also stated that prior to discharge, he was informed that his teeth were loose and due to his unusual exposure to radiation, he would likely lose them.  Shortly after discharge, the Veteran did in fact lose all of his teeth and he was fitted for dentures that were described as "satisfactory."  A letter from a private physician, dated August 2006, describes the dentures as ill-fitting and noted clinical findings of an edentulous maxilla with moderate bone loss and edentulous mandible with extreme bone loss.  Following a review of the Veteran's service treatment records (STRs), private medical records, and VA treatment records, the examiner opined that the Veteran's dental condition was at least as likely as not connected to his active service.  There was no evidence that the Veteran experienced difficulty in chewing or talking, opening or closing his mouth, swelling, pain, or a history of drainage.  In reaching a conclusion on the issue of service connection, the examiner noted that the finding was based in part, on a March 2009 letter from VA regarding the availability of medical literature that relates bone loss to radiation exposure.  The Veteran's radiographs from 1964 and1969 were not available to the examiner at the time the May 2009 evaluation.

In a July 2010 addendum opinion, the examiner indicated that the Veteran's radiographs from 1964 and 1969 were reviewed and no major difference in bone levels was noted during that period.  Service connection was granted for bone loss and teeth removal secondary to radiation exposure in a March 2011 rating decision.  An evaluation of 0 percent disabling was assigned, effective January 9, 2002.

In July 2012, the Veteran underwent a subsequent VA examination.  The Veteran reported an inability to use the lower denture.  Upon review of the evidence, the examiner indicated that the Veteran's bone had reabsorbed so much that he was unable to functionally use the lower denture.  As there is no means or method to regrow bone, nothing could be offered to ameliorate the condition.  Thus, a suitable prosthesis could not replace the Veteran's natural masticatory surface.

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As a preliminary matter, the Board notes that the Veteran has not asserted an increase in symptomology but rather, that he is entitled to a higher evaluation throughout the rating period.  Upon review of the evidence, the Board agrees.

The Board notes that in the July 2010 Addendum opinion, the VA examiner indicated that the Veteran's radiographs from 1964 and 1969 were reviewed and no major difference in bone levels was indicated.  A private physician's letter, dated August 2006, notes both moderate and extreme bone loss.  In July 2012, a VA examiner concluded that the Veteran's bone had reabsorbed so much that he was unable to functionally use the lower denture.  It was also noted that nothing could be offered to ameliorate the condition.   Review of the claim's file includes numerous lay statements by the Veteran regarding ill-fitting dentures and complaints regarding "adequate fitting."  Based upon the foregoing, the Board finds that the evidence is in equipoise with the Veteran's claim for entitlement to an evaluation of 40 percent disabling for bone loss and teeth removal secondary to radiation exposure prior to July 27, 2012. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 40 percent is not warranted at any time during the pendency of the claim.  

The Board has also considered whether assignment of a separate rating under another diagnostic code is required.  In an Appellant's Brief, dated August 2017, the Veteran contends that he is entitled to a 100 percent rating under DC 9914.  However, there is no evidence that Veteran's dental condition has been manifested by loss of more than half of the maxilla which is not replaceable by prosthesis.  DC 9913 specifically applies to loss of the masticatory surface due to trauma or disease.  Further, pursuant to 38 C.F.R. § 4.14 (2016), the evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  Accordingly, the Board finds that the Veteran's symptoms most closely approximate the criteria under DC 9913.


ORDER

An effective date earlier than January 9, 2002, for the grant of service connection for bone loss and teeth removal as due to radiation exposure is denied. 

An evaluation of 40 percent disabling for bone loss and teeth removal as due to radiation prior to July 27, 2012 is granted. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


